Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regards to claims 2 and 4, the Examiner is uncertain as to how these claims further limit the system of claim 1 and the computer storage medium of claim 3, respectively.  Claims 2 and 4 are directed towards providing descriptive subject matter that describe what the rain water management apparatus could be, i.e. rain water containers or rain water infiltration systems.  However, what the apparatus could be does not further limit the structure of the system of claim 1 or the computer storage medium and its instructions of claim 3 as the apparatus lies outside the scope of claims 1 and 3.  That is to say, what the apparatus could be does not further limit or alter the structure of the one or more computers, how input is being received, the computation of the water score, or the outputting of the water score of claim 1.  There is insufficient specificity of how this descriptive language affects how claim 1 functions, how its individual functions are affected, or the end result of claim 1.  The Examiner asserts that claims 2 and 4 are directed towards describing elements that are directed towards the intended result of what the apparatus could be, does not provide additional functionality to claim 1, and is, therefore, considered to be non-functional descriptive subject matter.  As a result, it is unclear how claims 2 and 4 further limit the system of claim 1 and storage medium of claim 3, respectively.  Finally, the analysis discussed above for claims 1 and 2 apply to claims 3 and 4.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 3 and 4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  One of ordinary skill in the art would have recognized that a transitory wave can be considered to be a computer readable storage medium.  As such, since the specification has failed to exclude transitory signals as being mediums a rejection under 35 USC 101 has been provided.  In order to overcome the rejection, the Examiner suggests amending the claims to disclose that the computer readable medium is non-transitory.
Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite:
receive input specifying plans for (i) a site having a surface area, (ii) post- development buildings, parking lots or sidewalks arranged to occupy a portion of the surface area greater than existing buildings, parking lots and sidewalks on the site, and (iii) post-development rain water management apparatus arranged to occupy a portion of the surface area and configured to at least slow the rate at which rain water drains from the site, 
compute a water score for the site based on an amount of rain water runoff associated with post-development conditions that is derived from expected rainfall and curve numbers for the site under the post-development conditions and is normalized such that
one of (i) an amount of rain water runoff associated with pre-settlement conditions that is derived from expected rainfall and curve numbers for the site under the pre-settlement conditions and (ii) an amount of rain water runoff associated with existing conditions that is derived from expected rainfall and curve numbers for the site under existing conditions defines a maximum achievable water score, and 
the other of the amount of rain water runoff associated with the pre-settlement conditions and the amount of rain water runoff associated with the existing conditions defines a minimum achievable water score, and
output the water score.
The invention is directed towards the abstract idea of calculating a rain water score representative of a rain water runoff analysis at a site, which corresponds to “Certain Methods of Organizing Human Activities” and “Mathematical Concepts” as it is directed towards steps that can be performed in the human mind with the aid of pen and paper, e.g., having a user collect information about a site and performing a mathematical calculation to calculate a water score that is based on the amount of rain water runoff associated with post-development conditions at a site.
The limitations of:
receive input specifying plans for (i) a site having a surface area, (ii) post- development buildings, parking lots or sidewalks arranged to occupy a portion of the surface area greater than existing buildings, parking lots and sidewalks on the site, and (iii) post-development rain water management apparatus arranged to occupy a portion of the surface area and configured to at least slow the rate at which rain water drains from the site, 
compute a water score for the site based on an amount of rain water runoff associated with post-development conditions that is derived from expected rainfall and curve numbers for the site under the post-development conditions and is normalized such that
one of (i) an amount of rain water runoff associated with pre-settlement conditions that is derived from expected rainfall and curve numbers for the site under the pre-settlement conditions and (ii) an amount of rain water runoff associated with existing conditions that is derived from expected rainfall and curve numbers for the site under existing conditions defines a maximum achievable water score, and 
the other of the amount of rain water runoff associated with the pre-settlement conditions and the amount of rain water runoff associated with the existing conditions defines a minimum achievable water score, and
output the water score,
are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic processor executing computer code stored on a computer medium.  That is, other than reciting a generic processor executing computer code stored on a computer medium nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the generic processor executing computer code stored on a computer medium in the context of this claim encompasses a user collecting and writing down information about a site, reviewing rainfall records, and performing a mathematical calculation based on collected and reviewed information in order to calculate a score.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic processor executing computer code stored on a computer medium, then it falls within the “Certain Methods of Organizing Human Activities” and “Mathematical Concepts” groupings of abstract ideas.  Accordingly, the claims recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – a generic processor executing computer code stored on a computer medium to receive and output information, as well as performing operations that a human can perform in their mind or using pen and paper, i.e. calculate (i.e. compute) a score. The generic processor executing computer code stored on a computer medium in the steps are recited at a high-level of generality (i.e., as a generic processor executing computer code stored on a computer medium can perform the insignificant extra solution steps of receiving and outputting information (See MPEP 2106.05(g) while also reciting that the a generic processor executing computer code stored on a computer medium are merely being applied to perform the steps that can be performed in the human mind or using pen and paper (See MPEP 2106.05(f)) such that it amounts no more than mere instructions to apply the exception using a generic processor executing computer code stored on a computer medium. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic processor executing computer code stored on a computer medium to perform the steps of:
receive input specifying plans for (i) a site having a surface area, (ii) post- development buildings, parking lots or sidewalks arranged to occupy a portion of the surface area greater than existing buildings, parking lots and sidewalks on the site, and (iii) post-development rain water management apparatus arranged to occupy a portion of the surface area and configured to at least slow the rate at which rain water drains from the site, 
compute a water score for the site based on an amount of rain water runoff associated with post-development conditions that is derived from expected rainfall and curve numbers for the site under the post-development conditions and is normalized such that
one of (i) an amount of rain water runoff associated with pre-settlement conditions that is derived from expected rainfall and curve numbers for the site under the pre-settlement conditions and (ii) an amount of rain water runoff associated with existing conditions that is derived from expected rainfall and curve numbers for the site under existing conditions defines a maximum achievable water score, and 
the other of the amount of rain water runoff associated with the pre-settlement conditions and the amount of rain water runoff associated with the existing conditions defines a minimum achievable water score, and
output the water score,
amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Additionally:
Claims 2 and 4 are directed towards descriptive subject matter describing the intent of what a rain water management apparatus could be, i.e. rain water containers or rain water infiltration systems.
In summary, the dependent claims are simply directed towards providing additional descriptive factors that are considered for calculating a water score.  Accordingly, the claims are not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over Susan Downing Day (Managing Stormwater for Urban Sustainability Using Trees and Structural Soils), hereinafter referred to as Day, in view of Green et al. (US Patent 8,655,595 B1).
In regards to claims 1 and 3, Day discloses (Claim 1) an architectural design system comprising; (Claim 3) a computer storage medium having instructions stored thereon that, when executed by a computer, cause the computer to: 
[…];
receive input specifying plans for (i) a site having a surface area, (ii) post- development buildings, parking lots or sidewalks arranged to occupy a portion of the surface area greater than existing buildings, parking lots and sidewalks on the site (Page 3, the system can be used for urban infill development which is adding new buildings in an area that has existing buildings; page 16 which shows a site having a building and a road is being added; page 25 which has pavement added for a parking lot), and (iii) post-development rain water management apparatus arranged to occupy a portion of the surface area (page 25 using structural soil to create a reservoir; page 25, 26 which has turf for water infiltration added next to the pavement) and configured to at least slow the rate at which rain water drains from the site (page 5, page 26, page 30 which has porous pavement on structural soil), 
compute a water score for the site based on an amount of rain water runoff associated with post-development conditions that is derived from expected rainfall and curve numbers for the site under the post-development conditions and is normalized such that
one of (i) an amount of rain water runoff associated with pre-settlement conditions that is derived from expected rainfall and curve numbers for the site under the pre-settlement conditions and (ii) an amount of rain water runoff associated with existing conditions that is derived from expected rainfall and curve numbers for the site under existing conditions defines a maximum achievable water score, and 
the other of the amount of rain water runoff associated with the pre-settlement conditions and the amount of rain water runoff associated with the existing conditions defines a minimum achievable water score, and
output the water score.
(As the predetermined range has not been given, the scope of the predetermined range can be selected to be anything; furthermore, while two parameters or variables of the formula for how to determine the water score are recited, the claim is also very broad in that the relationship between the variables is not defined.  As for the water score failing between the minimum and maximum achievable water scores, also teaches the minimum as the pre-developed area, and has a higher maximum of the developed area, and adds infiltration options to bring the score to somewhere in between the two – see the introductory chapter 1). 
Day discloses analyzing the affects of water runoff for a site based on pre-development and post-development projects.  Although Day discloses that data is collected, analyzed, and provided for review, in addition to calculating a water score, Day fails to explicitly disclose whether a computer can be used to perform a site analysis to determine water behavior based on, at least, historical data, drainage characteristics, and specifics of the site.
To be more specific, Day fails to explicitly disclose:
one or more computers programmed to
receive input specifying plans for (i) a site having a surface area, (ii) post- development buildings, parking lots or sidewalks arranged to occupy a portion of the surface area greater than existing buildings, parking lots and sidewalks on the site, and (iii) post-development rain water management apparatus arranged to occupy a portion of the surface area and configured to at least slow the rate at which rain water drains from the site, 
compute a water score for the site based on an amount of rain water runoff associated with post-development conditions that is derived from expected rainfall and curve numbers for the site under the post-development conditions and is normalized such that
one of (i) an amount of rain water runoff associated with pre-settlement conditions that is derived from expected rainfall and curve numbers for the site under the pre-settlement conditions and (ii) an amount of rain water runoff associated with existing conditions that is derived from expected rainfall and curve numbers for the site under existing conditions defines a maximum achievable water score, and 
the other of the amount of rain water runoff associated with the pre-settlement conditions and the amount of rain water runoff associated with the existing conditions defines a minimum achievable water score; and 
output the water score.
(emphasis added)
However, Green, which is also directed towards site, rainfall, historical data, water behavior at a site, and the effects that site development projects have on the site, further teaches that it is old and well-known in the art to perform such analyses using a computer.  Green teaches that it is old and well-known in the art to utilize a computer to receive input regarding a site, e.g., site characteristics, projects, and rainfall, and calculate a score to determine how water movement is affected by a project and site characteristics.  Similar to Day, Green teaches that a project an affect flood risks at a site and, consequently, it is important to analyze how the project affects water movement to determine the risk of a flood at the site, which can further be based on historical and projected rainfall.  Green further teaches that many aspects of the invention can be performed manually or automatically and, consequently, one of ordinary skill in the art would have found it obvious that either method can be substituted for one another while still achieving the same predictable result of collecting and analyzing data in order to generate a score that is representative of water movement behavior at a site based on site characteristics, projects, rainfall, and historical records.  
(Col. 9 – 11 Lines 28 – 3; Col. 11 – 12 Lines 59 – 15; Col. 22 Lines 12 – 42; Col. 45 Lines 54 – 61; Col. 46 – 47 Lines 54 – 5; Col. 60 Lines 46 – 10; Col. 61 – 62 Lines 28 – 64; Col. 63 – 64 Lines 62 – 40) 
One of ordinary skill in the art would have found it obvious that computers provide many benefits over performing various types of analyses and calculations manually, such as, but not limited to, speed, accuracy, repeatability, and mitigation of human error.  As such, it would have been obvious, especially in light of the teachings of Green, that advances in technology would prompt their adaptation to areas of study that are performed manually for the benefits that technological advancements would provide and that adapting and applying modern techniques to more manual and antiquated process has been commonplace.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself-that is in the substitution of utilizing a computer to receive input from a user in order to compute and output a water score, as taught by Green, for the manual process disclosed by Day.
Thus, the simply substitution of one known element for another producing a predictable result renders the claim obvious.
Further, one of ordinary skill in the art of water behavior movement analysis at a site  would have found it obvious to update the manual process of data collection, computation, and outputting of Day using modern electronic devices, as taught in Green, in order to gain the commonly understood benefits of such adaptation, such as accessibility, efficiency, and speed.
Accommodating the prior arts more manual and antiquated process with modern electronics, in this case, using a computer to receive input from a user in order to compute and output a water score, would have been obvious.  As stated in Leapfrog, “applying modern electronics to older mechanical devices has been commonplace in recent years.”
Additionally, the Examiner asserts that the claims of the instant application are similar to those of parent application 14/029501 (now abandoned), which were reviewed by the Patent Trials and Appeal Board with a decision mailed on February 3, 2020.  
In the Examiner’s Answer, mailed on February 3, 2019, the Examiner stated the following arguments, which are relevant to the instant application:
“In response, the examiner first notes that claim 1 does not require water containers and infiltration added to existing conditions. The claim recites water containers or infiltration systems. Nonetheless, the Soil Document does provide both. As recited on the last 3 lines of page 1 of the Soil Document, the disclosed system uses trees and structural soils to aid in water interception, storage and infiltration. See the beginning of the second paragraph of page 3, which recites that the system comprises a reservoir area (considered to meet the limitation of a rain water container within the definition of applicant’s disclosure —see [0023] of the original specification which recites water container can be any type of reservoir that captures and stores rain water or slows the rate of rainwater runoff) and the water leaves the reservoir through soil infiltration. Each of the elements of the different embodiments of the Soils document are considered to meet the limitation of “rain water infiltration’. The parking lot of Figure 2 on page 2 uses structural soils and tree roots to create a zero runoff site (page 3).

Page 5, recites tree root systems and the structural soils combine to form a reservoir for capturing and storing storm water. Option 1 on page 14 discusses pervious pavement. Page 25 discusses turfs and pervious pavements. All of these manage, reduce and/or eliminate rain water runoff.

Any site that adds any one of a building, parking lot or sidewalk is considered to meet “post-development”. A homeowner adds a shed or a sidewalk to his existing property or “site”. That is post-development. An existing subdivision expands and adds a new street with homes, driveways and sidewalks. That is post development. An existing city or town may be considered a site having a surface area with existing buildings, parking lots and sidewalks. Anytime a new subdivision or shopping plaza is constructed in that city or town that is “post-development”. Furthermore, in each of the above examples there was inherently a pre-settlement condition. As the homeowner's property was not always developed and the city or town was not always settled/developed.

The first paragraph of page 3 of the Sold Document recites that the system may prove particularly useful is areas of urban infill development. This implies that the system(s) are added when an urban area or “existing conditions” has infill development or “post-development”. The urban area inherently had a “pre-settlement condition” as it did not always exist. The highly urban areas of the Soils document did not exist prior to the arrival of Columbus in the Americas [p.4 of Applicant’s specification]. Once upon a time the area existed in its natural pristine virgin condition. Figure 4 of the Soils document teaches adding willow oaks on a grassy soil area. Page 16, teaches adding diversion mounds and structural soils to a site which has existing buildings on it. Page 29 shows adding a soil and sod median. Page 25 teaches adding a turf covered perimeter parking lot to a big box lot. Page 30 teaches adding porous parking lots. These are all additions to the existing urban site. Thus occupy an area greater than existing buildings, parking lots or sidewalks. Any further development of the surface area of a site occupies a portion of the surface area of the site greater than existing development. The only way not too, would be to only have upward post-development. This clearly not the teaching of the Solid document.

Applicant further argues that the Soil Document does not make clear any resulting post-development water score necessarily fails between limits bounded by existing conditions and pre-settlement conditions.

This is not persuasive. The language of the claim 1 arbitrarily normalizes what may be considered a minimum and maximum score. Let’s assume the score of the pre-settlement site which is all woods [fig. 2b of Applicant’s disclosure] is the maximum achievable score or a score of 100. That is, this condition has the least possible amount of rain water runoff. And that the existing site which is a combination of buildings, parking lots, woods and sidewalks [Fig. 3B of Applicant’s disclosure] is the minimum achievable score, which is a score of 0. The existing site is the existing highly urban site of the Soils document before post-development addition the rain water runoff systems is normalized to have a water score of 0. Adding the system(s) of the Soils document to the existing urban site during post-development will reduce rain water runoff and thus improve the score of the existing urban site. IT IS THE ENTIRE PURPOSE of the teachings of the Soils document to reduce rain water runoff by adding reservoirs and infiltration systems to an existing surface area.

Further, claim 1 is an apparatus claim. It is a snap-shot of a site of land which has one of buildings, parking lots and sidewalks thereon and one of a rain water containers or water infiltration systems thereon. Any site can be given a water score derived from expected rainfall and curve numbers the score falling within a predetermined range of values. Moreover, adding rainwater management systems as taught by the Soils document will reduce and/or eliminate rain water runoff and improved such score.”

In the decision mailed on February 3, 2020, the Patent Trail and Appeal Board stated the following findings, which are relevant to the instant application:
Appellant argues the patentability of claims 1 and 9 together. Appeal Br. 2-4. We select claim | as representative. See 37 C.F.R. § 41.37(c)(1)(iv). Day begins by explaining: Urbanization disrupts natural soil profiles, increases impervious surfaces and decreases vegetative cover. These disruptions increase stormwater runoff at the expense of groundwater recharge, degrading water quality and impairing aquatic habitats. ... Creative Best Management Practices (BMPs) that harness the ability of vegetation and soils to mitigate urban runoff are needed. Day |. Day proceeds to disclose, as cited by the Examiner, “using structural soils to simultaneously allow healthy tree growth, water infiltration, and pavement—all on the same land area.” Day 5 (cited at Final Act. 3). “Tree root systems and the structural soil that supports them combine to form a shallow but extensive reservoir for capturing and storing stormwater.” Id. “Structural soils are engineered soil mixes with a high porosity that allow tree root to penetrate freely, and stormwater to infiltrate rapidly and then be stored until it percolates into the soil beneath.” Id.

The Examiner found that Day’s use of structural soils satisfies claim 1’s recitation that the site comprise “post-development rain water containers or rain water infiltration systems . . . configured to slow a rate at which rainwater drains from the site .. . and arranged on the site.” Final Act. 3. The Examiner found that Day’s use of structural soils in conjunction with “urban infill development” satisfies claim 1’s recitation that the site comprise “post-development buildings, parking lots or sidewalks arranged to occupy a portion of the surface area greater than existing buildings, parking lots and sidewalks of the site.” Final Act. 3 (citing Day 3). The Examiner found that adding structural soils as taught by Day would “bring the [water] score to somewhere between” the water scores under the pre-settlement and existing conditions, thereby satisfying claim 1’s language directed to the water score. Id. at 3-4.

Appellant argues that Day does not anticipate claim 1 because Day “does not contemplate post-development buildings, parking lots or sidewalks arranged to occupy a portion of the surface area greater than existing buildings, parking lots and sidewalks of the site.” Appeal Br. 3. In making this argument, Appellant attacks additional findings by the Examiner, which were set forth on pages 6 and 7 of the Final Action. /d. at 3-4. Neither the Appeal Brief nor the Reply Brief ever addresses Day’s teaching that the use of structural soils “may prove particularly useful in areas of urban infill development.” Day 3. The Examiner cited this teaching both in the Final Action and in the Answer. See Final Act. 3; Ans. 3. We find Day’s teaching that adding structural soils may be particularly useful for urban infill development sites satisfies the claim language reciting “post- development buildings, parking lots or sidewalks arranged to occupy a portion of the surface area greater than existing buildings, parking lots and sidewalks of the site.”

Appellant additionally argues that Day “does not make clear that any resulting post-development water score necessarily falls between limits bounded by existing conditions and pre-settlement conditions.” Appeal Br. 3 (footnote quoting MPEP § 2163.09(a) omitted). Appellant explains its argument as follows:

[T]he addition of a rain water container or water infiltration system will not inherently normalize the water score as asserted by the [E]xaminer because the surface area occupied by the post-development buildings, parking lots or sidewalks could be so much greater than that of existing conditions that the simple addition of a rain water container may not be sufficient to drive the water score between that defined by pre-settlement and existing conditions.

Id. at 4. This argument does not apprise us of error for at least two reasons.

First, Appellant’s argument is premised falsely; the hypothetical Day embodiment contemplated by Appellant is not within the scope of Day’s teachings. Day teaches:

The goals of stormwater [best management practices] are to reduce peak flow, reduce runoff volume and remove pollutants. The system described in this manual addresses all three of these goals by utilizing trees and structural soils to aid in water interception, storage, and infiltration while increasing evapotranspiration potential. 

Day | (emphasis added). Appellant has not identified any teaching by Day to post-develop a site in a manner that would result in a net increase of peak flow or runoff volume. Indeed, such post-development would be inconsistent with the explicit goals of Day.

Second, Appellant’s argument is based on a misunderstanding of the inherency doctrine. Under that doctrine, “[a] single prior art reference may anticipate without disclosing a feature of the claimed invention if such feature is necessarily present, or inherent, in that reference.” Allergan, Inc. v. Apotex Inc., 754 F.3d 952, 958 (Fed. Cir. 2014). It is sufficient if the missing feature is necessarily present in a single embodiment. See Toro Co. v. Deere & Co., 355 F.3d 1313, 1321 (Fed. Cir. 2004) (“For inherent anticipation, the [prior art reference] must have sufficiently described and enabled at least one embodiment that necessarily featured or resulted in the subject matter embraced by limitation (c).” (emphasis added)). However, the missing feature need not be necessarily present in all embodiments taught by Day. As discussed above, we do not agree that Day teaches any embodiments that would increase a site’s peak flow and/or runoff volume. Regardless, it cannot be disputed reasonably that Day teaches embodiments with the opposite result. Day 3. Such embodiments would necessarily have a “water score [that] falls between the minimum and maximum achievable water scores,” as recited in claim |. In this regard, “‘a reference can anticipate a claim even if it ‘d[oes] not expressly spell out’ all the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination.” Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381 (Fed. Cir. 2015) citing In re Petering, 301 F.2d 676, 681 (CCPA 1962)).

Appellant has not apprised us of Examiner error.  Thus, we affirm the rejection of claim 1, as well as that of claim 9, which falls therewith.  See 37 C.F.R. § 41.37(c)(1)(iv).”

In regards to claims 2 and 4, the combination of Day and Green discloses the system of claim 1 (the storage medium of claim 3), wherein the post-development rain water management apparatus include rain water containers or rain water infiltration systems (As recited on the last 3 lines of page 1 of the Soil Document, the disclosed system uses trees and structural soils to aid in water interception, storage and infiltration. See the beginning of the second paragraph of page 3, which recites that the system comprises a reservoir area (considered to meet the limitation of a rain water container within the definition of applicant’s disclosure —see [0023] of the original specification which recites water container can be any type of reservoir that captures and stores rain water or slows the rate of rainwater runoff) and the water leaves the reservoir through soil infiltration. Each of the elements of the different embodiments of the Soils document are considered to meet the limitation of “rain water infiltration’. The parking lot of Figure 2 on page 2 uses structural soils and tree roots to create a zero runoff site (page 3).  Page 5, recites tree root systems and the structural soils combine to form a reservoir for capturing and storing storm water. Option 1 on page 14 discusses pervious pavement. Page 25 discusses turfs and pervious pavements. All of these manage, reduce and/or eliminate rain water runoff.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached PTO-892 Notice of References Cited.
Feyen (WO 2006/002566 A1); Wang (CN 103955565 B); Maltby, II (US PGPub 2012/0051603 A1); Du (US Patent 7,917,292 B1); Maltby (US Patent 8,077,927 B1); Jack et al (Property-based rainwater drainage design and the impacts of climate) – which are directed towards flood analysis and water movement at a site based on site characteristics and historical records
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARDO ARAQUE JR whose telephone number is (571)272-3747. The examiner can normally be reached Monday - Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERARDO ARAQUE JR
Primary Examiner
Art Unit 3689



/GERARDO ARAQUE JR/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        10/11/2022